Title: III. Form Letter Requesting Information on British Depredations, 19 October 1775
From: Adams, John,Deane, Silas,Wythe, George,Continental Congress
To: 


      
       Philadelphia, 19 Oct. 1775
       Sir
      
      The continental congress having been pleased to appoint us a committe for collecting an account of the hostilities committed by the ministerial troops and navy in America, since last March, with proper evidence of the truth of the facts related, the number and value of the buildings destroyed, and of the vessels inward and outward bound seised, by them as nearly as can be ascertained, and also the stock taken by them from different parts of the continent, as you may see by the resolve inclosed; we entreat the assistance of the convention of your colony in this business, that we may be enabled to perform what is required of us, in the manner and with the expedition congress expects; and, to that end you will be pleased to furnish us with the necessary materials sending to us clear distinct full and circumstantial details of the hostile and destructive acts, and the captures or seizures and depredations in your colony, and accurate estimates of the loss and damage with the solemn examinations of witnesses, and other papers and documents officially authenticated. We are, Sir, Your obedient humble servants,
      
       Silas Deane
       John Adams
       George Wythe
      
     